

115 S251 IS: Protecting Medicare from Executive Action Act of 2017
U.S. Senate
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 251IN THE SENATE OF THE UNITED STATESFebruary 1, 2017Mr. Wyden (for himself, Mr. Heinrich, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo repeal the
			 Independent Payment Advisory Board in order to ensure that it cannot be
			 used
			 to undermine the Medicare entitlement for beneficiaries.
	
 1.Short titleThis Act may be cited as the Protecting Medicare from Executive Action Act of 2017.
		2.Repeal of the
			 Independent Payment Advisory Board
 (a)RepealSection 1899A of the Social Security Act (42 U.S.C. 1395kkk) is repealed. (b)Conforming amendments (1)Lobbying cooling-off periodParagraph (3) of section 207(c) of title 18, United States Code, is repealed.
 (2)GAO study and reportSection 3403(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 1395kkk–1) is repealed.
 (3)MedPAC review and commentSection 1805(b) of the Social Security Act (42 U.S.C. 1395b–6(b)) is amended— (A)by striking paragraph (4);
 (B)by redesignating paragraphs (5) through (8) as paragraphs (4) through (7), respectively; and (C)by redesignating the paragraph (9) that was redesignated by section 3403(c)(1) of the Patient Protection and Affordable Care Act (Public Law 111–148) as paragraph (8).
 (4)Name changeSection 10320(b) of the Patient Protection and Affordable Care Act (Public Law 111–148) is repealed.
 (5)Rule of constructionSection 10320(c) of the Patient Protection and Affordable Care Act (Public Law 111–148) is repealed.